Case 18-31274 Document 2148-2 Filed in TXSB on 12/10/18 Page 1 of 3




          Exhibit B
12m20't8                                                                                            Prime Clerk
                                           Case 18-31274 Document 2148-2 Filed in TXSB on 12/10/18 Page 2 of 3



                                                                                                                                          Contact   877.756.7779         Client Login



     9¡uearturnr¡                   iHeartMedia, lnC. (18-31,27 4)                                                CHANCE CASE




   Case    lnfo Docket Claims Submit a Claim Submit E-Ballot Submit lnquiry                                                                   Search    Docket       Search Claim


                                                                                                                                              q      Enter number or name




                                                                                                                                               Select scope
        Schedule         Claim      #     Filed   Date      Creditor Name              Debtor Name                        Claim Value               Claims & Schedules
        740762                                                                         iHeartMedia +
                                                            ALLTEL MARTIN ACENCY                                                 $ 0.00
                                                                                       Enterta¡nment, lnc.
                                                                                                                                               Claim Number(s) (e.C. 1.,3,5-7)
        745466                                              BARBER MARTIN
                                                            ADVERTISIN6                Citicasters Co.                           $ 0.00


        734144                                                                         Capstar Radio Ooerating
                                                            BARBER MARTTN ACËNC,, -t   company                                   $ 0.00        Schedule Number

                                                            BARBER MARTIN AND          iHeartMedia +
        747075                                                                                                                   $ 0.00
                                                            ASSOC                      Enterta¡nment, lnc.
                                                                                                                                               Creditor name
        740486                                                                         iHeartMedia +
                                                            BLUE MARTINI                                                         $ 0.00
                                                                                       Entertainment, lnc.

                         3943   r         tT/1,4/2OtB       Martin , James   B.
                                                                                       Capstar Radio Operating
                                                                                       Company                           $ 5,000,000.00
                                                                                                                                               Debtor(s)

        743878                                              MARTIN AGENCY              Citicasters Co.                           $ 0.00             iHeartMedia, lnc.(l_8-
                                                                                                                                                    37274)
        743879                                              MARTIN ACENCY              Citicåsters Co.                           $ 0.00
                                                                                                                                               Select Classification
        743880                                             MARTIN ACENCY               Citicasters Co.                           $ 0.00         Select an Option


        743881                                             MARTIN AGENCY               Cit¡casters Co.                           $ 0.00        Select Search Operator

        743882                                             MARTIN REIAIL GROUP         Citicasters Co.                           $ 0.00
https://cases.primeclerk.com/iheartmedia/Home-claimlnfo?claimsearchValue=Martin
                                                                                                                                                                                    1t2
1217t2018                                                                                          Prime Clerk
                                          Case 18-31274 Document 2148-2 Filed in TXSB on 12/10/18 Page 3 of 3
                                                                                                                                               Select an Option
                        3841   r         09/06/2078        Martin, James   B
                                                                                       Capstar Radio Operating
                                                                                       Company                        $ s0,000.00
                                                                                                                                              Amount
                        3941   r         1,1/14/2078       Martin, James   B           Capstar TX, LLC             $ 5,000,000.00


                        3840r            O9/O6/2OL8 Martin, James          B           Capstar TX, LLC                $ 50,000.00             Date from           Date to

                                                                                       iHeartcommun ications,
                        34425            09/A6/2078       Martin, James    B
                                                                                       lnc.                           $ 50,000.00

                                                                                        HeartCommun ications,
                        3940¡            17/74/2018       Mart¡n, James    B
                                                                                       i

                                                                                       lnc.                        $ 5,000,000.00
                                                                                                                                                       Searcn Ciaim
                        3868   r         09/06/2078       Martin, James    B           iHeartMedia, lnc.              $ 50,000.00
                                                                                                                                              Reset

                        3942f,           77/14/2018       Martin, James    B           iHeartMedia, lnc.           $ 5,000,000.00


                        7704r            O6lt8/2)t8       MARIIN, TOM &        SUSAN   iHeartMedia, tnc.              $ 10,000.00

                        2419:            06/25/2078       MARTIN, TOM &        SUSAN   iHeartMedia. tnc.                    $ o.oo

                                                                                   20v                           View 1 - 20 of   3O




  Home Leadership Disclaimer                               Terms & Conditions                                                      CI201-6 Prime Clerk. All rights reserved.




htþs://cases.primeclerk.com/iheartmedia/Home-Claimlnfo?ClaimSearchValue=Martin                                                                                              212
